DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15. Specifically, the prior art of record does not teach the features of the claim limitations that include selecting a query of the plurality of queries: based on the query specifying a watch policy, caching a document identifier of the data in the database proxy server, and maintaining a continuous synchronization of the data in the central database with a copy of the data in a local database or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 8, and 15.
The closest prior art of record, Pesala et al. (U.S. PGPUB No. 2016/0246841 A1, hereinafter “Pesala”), teaches a system and method for optimizing queries execution on a data store. However, Pesala does not disclose the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 8, and 15.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level before the effective filing date of the claimed invention would have integrated or modified the system and method for 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157